[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT
In this case, the court finds the issues for the plaintiff and orders judgment in its favor in the amount of $5,092.70.
The court finds that under Connecticut General Statutes §14-65f(b) that the plaintiff had written authorization to perform repairs on the defendant's vehicle. It then notified the customer of the work to be done and its cost. The defendant gave oral authorization which the plaintiff duly recorded on the invoice. Accordingly, the plaintiff is entitled to recover for cost of the repairs he actually performed.
D. Michael Hurley Judge Trial Referree